Citation Nr: 1637500	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a left hip disorder, to include osteoarthritis status post-left hip replacement.

6.  Entitlement to an effective date earlier than July 29, 2011 for the assignment of a 100 percent disability rating for ischemic heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and Atlanta, Georgia.

In December 2013, the Board remanded the appeal for further evidentiary development.  The Board notes that, in addition to the claims listed on the title page, the Veteran initially perfected an appeal as to the issue of entitlement to service connection for a left knee disorder.  In April 2016, the RO granted service connection for that condition.

The issues of entitlement to an effective date earlier than July 29, 2011 for the assignment of a 100 percent disability rating for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On April 26, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal as to his claims of entitlement to service connection for bilateral shoulder, bilateral hip, and right knee disorders.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for bilateral shoulder, bilateral hip, and right knee disorders have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to his claims of entitlement to service connection for bilateral shoulder, bilateral hip, and right knee disabilities in an April 2016 written communication.  Consequently, the Board finds that the Veteran has withdrawn his appeals as to these issues.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed. 


ORDER

The appeal as to the claim for service connection for a right shoulder disorder is dismissed.

The appeal as to the claim for service connection for a left shoulder disorder is dismissed.

The appeal as to the claim for service connection for a right knee disorder is dismissed.

The appeal as to the claim for service connection for a right hip disorder is dismissed.

The appeal as to the claim for service connection for a left hip disorder is dismissed.


REMAND

As noted in the prior Remand, in June 2012, the RO granted the Veteran a 100 percent disability rating for ischemic heart disease, effective July 29, 2011.  In July 2012, the Veteran filed a notice of disagreement with that decision, requesting an earlier effective date for the assigned 100 percent rating.  However, no Statement of the Case was issued in response to the Veteran's notice of disagreement.  In December 2013, the Board directed the RO to issue the Veteran a Statement of the Case.  To date, a Statement of the Case addressing the claim has not been issued.  Because the RO has not complied with the Board's remand directive, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1988).  Once a Statement of the Case has been issued, the Veteran must be informed of his appellate rights.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a Statement of the Case regarding the issue of entitlement to an earlier effective date for the assigned 100 percent rating for ischemic heart disease.  Advise him of the time limit for perfecting the appeal of this claim and that the issue will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


